[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE DEFENDANT'S MOTION TO STRIKE (No. 109)
The complaint sufficiently raises the issue of establishing a lost or uncertain boundary which comes within the purview of47-34. Whether or not section "c" would take it out of 47-34 is impossible to determine based upon the pleadings. In order to make this determination, the court would require additional evidence which can be established through motion for summary judgment (if there is no evidential dispute) or in a plenary proceedings on the merits. Merely a demand for a committee does not entitle the plaintiff to the appointment of one. See Fogg v. Wakelee, 40 Conn. Sup. 272 (1983).
In any case, the prayer for relief is not limited to a remedy pursuant to 47-34.
Accordingly, the motion to strike is denied.
Robert I. Berdon, Judge.